Citation Nr: 1112974	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-11 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to SC for a thyroid disorder.

2.  Entitlement to a rating higher than 30 percent for chronic maxillary sinusitis

3.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





REMAND

The Veteran served on active duty from January 1977 to December 1980.  She also had 1 month and 9 days of prior inactive service.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In her April 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  She indicated that she would accept either a videoconference or Travel Board hearing, whichever was sooner ("first").  The RO later sent her a letter in September 2009 explaining the lengthy delay that may occur in waiting for a Travel Board hearing, so reiterating that she could instead have a video-conference hearing before the Board, a hearing at the Board's offices in Washington, DC, or could withdraw her hearing request entirely as a hearing was not mandatory.  She indicated in a response received later in September 2009 that she wanted a video-conference hearing.  The RO sent her another letter in February 2011 indicating her hearing had been scheduled for March 25, 2011

On March 22, 2011, however, so 3 days before the hearing was to be held, the Veteran's representative submitted a statement requesting the hearing be rescheduled because the Veteran had moved from Knoxville, Tennessee (the Nashville RO's jurisdiction) to Alexandria, Virginia, another jurisdiction.

The Board since has granted this motion to reschedule the Veteran's videoconference hearing and, as requested, the proceeding will take place at an RO nearer to her new residence - or, if she elects, instead at the Board's offices in Washington, DC (Central Office hearing), since her new home is in a surrounding suburb.


Accordingly, the claims are REMANDED to for the following action:

After transferring the file from the RO in Nashville, Tennesee, to the RO having jurisdiction over claims for Veterans living in Alexandria, Virginia (where this Veteran now resides), reschedule her hearing before the Board.  She previously has elected to have a videoconference hearing.  If, however, this type of hearing is not offered by the RO assuming jurisdiction over her appeal, then also give her an opportunity to have a hearing at the Board's offices in Washington, DC (Central Office hearing).  Notify her of the date, time, and location of her rescheduled hearing, at her new address in Alexandria, Virginia.  Put a copy of this notification letter in her claims file.  If she changes her mind and elects not to have a hearing before the Board, or fails to report for the proceeding on the date it is rescheduled to take place, then also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


